


110 HR 5911 IH: RIPE Act of 2008
U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5911
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Flake (for
			 himself, Mr. Deal of Georgia,
			 Mr. Rohrabacher,
			 Mr. Broun of Georgia, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal certain incentives and subsidies for renewable
		  fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Remove Incentives for Producing
			 Ethanol Act of 2008 or the RIPE Act of 2008.
		2.Repeal of
			 renewable fuel standardSection 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)), and the amendments to such section 211(o) made by title I of
			 the Energy Independence and Security Act of 2007 (Public Law 110–140), are
			 repealed.
		3.Immediate
			 termination of excise tax credit for alcohol fuel mixturesSections 6426(b)(5) and 6427(e)(5)(A) of the
			 Internal Revenue Code of 1986 are each amended by striking December 31,
			 2010 and inserting the date of the enactment of the
			 RIPE Act of
			 2008.
		4.Immediate
			 termination of income tax credit for alcohol used as fuelParagraph (1) of section 40(e) of the
			 Internal Revenue Code of 1986 is amended by striking any sale or
			 use— and all that follows and inserting any sale or use for any
			 period after the date of the enactment of the RIPE Act of 2008.
		5.Removal of
			 tariffs on ethanol
			(a)Duty-free
			 treatmentChapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended by adding at the end
			 the following new subchapter:
				
					
						Subchapter XXII
						Alternative Fuels
						
							
								Heading/SubheadingArticle Description Rates of Duty 
								
								1 2 
								
								GeneralSpecial
								
							
							
								9823.01.01Ethyl
						alcohol (provided for in subheadings 2207.10.60 and 2207.20) or any mixture
						containing such ethyl alcohol (provided for in heading 2710 or 2824) if such
						ethyl alcohol or mixture is to be used as a fuel or in producing a mixture of
						gasoline and alcohol, a mixture of a special fuel and alcohol, or any other
						mixture to be used as fuel (including motor fuel provided for in subheading
						2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any such
						uses……….FreeFree20%
								
							
						
					.
			(b)Conforming
			 amendmentsSubchapter I of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended—
				(1)by
			 striking heading 9901.00.51; and
				(2)by striking U.S.
			 notes 2 and 3.
				(c)Effective
			 dateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
